07/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 22-0166


                                        DA 22-0166
                                     _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

        v.                                                                  ORDER

 DAKOTA SCHLICHENMAYER,

               Defendant and Appellant.
                                 _________________

       Counsel for Appellant has filed a second motion for extension of time to file the opening
brief in this matter. The Court notes that the brief was due July 16, 2022. Upon consideration of
Appellant’s motion,
       IT IS HEREBY ORDERED that the motion for extension of time is GRANTED. Appellant
shall have until August 15, 2022, within which to file the opening brief.




                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                          July 26 2022